EXHIBIT 1
1    ELIZABETH MORRISSEAU (Michigan Bar No. P81899)
     Assistant Attorney General
2    Attorney for the People of the State of Michigan
3
     Environment, Natural Resources, and Agriculture Division
     P.O. Box 30755
4    Lansing, Michigan
     (517) 335-7664
5
     MorrisseauE@michigan.gov
6    [Pro Hac Vice Motion Pending]
     PEOPLE OF THE STATE OF MICHIGAN
7
8                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
9                                  OAKLAND DIVISION
10
      DEFENDERS OF WILDLIFE, et al.,
11
              Plaintiffs,                              Case No. 4:21-cv-00344-JSW
12
13    v.                                               Related Cases: 4:21-cv-00349-JSW
      U.S. FISH AND WILDLIFE SERVICE, et al.,                         4:21-cv-00561-JSW
14
15           Defendants.

16    WILDEARTH GUARDIANS, et al.,
17                                                     PROPOSED ORDER
             Plaintiffs,
18                                                     Hearing Date: November 12, 2021
      v.                                               Time: 9:00 a.m.
19
                                                       Courtroom: 5
20    DEBRA HAALAND, U.S. SECRETARY OF                 Before Judge Jeffrey S. White
      THE INTERIOR, et al.,
21
22           Defendants.
23    NATURAL RESOURCES DEFENSE
24    COUNCIL, INC.,

25           Plaintiff,
26    v.

27    U.S. SECRETARY OF THE INTERIOR, et al.,
28
             Defendants.



                                                  2
                                           Proposed Order
                                     Case No. 4:21-cv-00344-JSW
1           Upon consideration of the motion of the People of the State of Michigan and the State of

2    Oregon for leave to file their proposed amicus curiae brief in support of Plaintiffs, it is hereby
3
            ORDERED that the motion is GRANTED.
4
     DATED: _________________________________, 2021
5
6
7                                           _____________________________________________
8                                           THE HONORABLE JEFFREY S. WHITE
                                            UNITED STATES DISTRICT COURT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      3
                                               Proposed Order
                                         Case No. 4:21-cv-00344-JSW
